DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 12/01/2021.  Claims 1-20 are pending.  Claims 1, 14, and 17, and 20 are independent.  Claims 3, 16, 19, and 20 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capsular wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is unclear how the capsular wall is defined or where the capsular wall is located based on the specification and drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 17 is objected to because of the following informalities:  
a) Claim 17, line 4-5, the limitation “a suture passer” should be “the suture passer” because line 3 of the claim provides the antecedent basis for the suture passer.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "capsular wall adjacent to the meniscus" in line 2 of the claim.  The limitation is indefinite because the specification describes the capsule region to be the outer edge region of the meniscus (Para [0013]) and newly submitted Fig. 22 but claim 1 recites the capsular wall to be not part of the meniscus by claiming “capsular wall adjacent to the meniscus”.  It is unclear whether the capsular wall is part of the meniscus.     
Claim 14 recites the limitation "capsular wall adjacent to the meniscus" in line 2 of the claim.  The limitation is indefinite because the specification describes the capsule region to be the outer edge region of the meniscus (Para [0013]) and newly submitted Fig. 22 but claim 14 recites the capsular wall to be not part of the meniscus by claiming “capsular wall adjacent to the meniscus”.  It is unclear whether the capsular wall is part of the meniscus.     

The art rejection(s) is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Pub. No.: 2004/0059416) in view of Johnson et al. (US Pat. No.: 4,164,225).
Regarding claims 1, 2, 14, and 15, Murray discloses a minimally invasive method of repairing a meniscus of a patient’s knee, the method comprising: passing a suture (110, Fig. 36) vertically through the meniscus between an inferior side and a superior side of the meniscus to form the suture into a loop (loop formed by the suture, Fig. 36) around the apex, the inferior and the superior sides of the meniscus (Fig. 36 and Para. [0145]); and knotting the suture to close the loop (Fig. 36 and see enlarged view of Fig. 36 in the Figure below); wherein the meniscus has a horizontal cleavage tear, the horizontal cleavage tear defining a superior layer and an inferior layer of the meniscus, and wherein passing the suture vertically includes passing the suture through both the superior and inferior (see Figure below and Para. [0145]); wherein the loop is space medially from a menisculocapsular region (Fig. 36).  However, Murray does not disclose that the repair includes without penetrating a capsular wall adjacent to the meniscus; and inserting a suture passer into the patient’s knee to minimally invasively approach the meniscus from an apex of the meniscus.

    PNG
    media_image1.png
    369
    640
    media_image1.png
    Greyscale

Johnson teaches, in the same field of endeavor (tissue repair), a method of inserting a suture passer (10, Figs. 6-9) into the patient’s body to minimally invasively approach the tissue (53, Figs. 6-9) from an apex of the tissue (Figs. 6-9) near the tissue repair site.	
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Murray to include inserting a suture passer into the patient’s body to minimally invasively approach the tissue from an apex of the tissue near the tissue repair site as taught by Johnson in order to facilitate the suturing process (Col. 1, line 12-Col. 2, line 39).  In the modified invention, the repair is without penetrating a capsular wall adjacent to the meniscus of the patient’s knee a, and thereby reducing risk of injury to neurovascular structures that supply blood to the meniscus because Murray discloses that the surgical site is near the apex of the 
Regarding claims 4 and 5, Murray in view of Johnson discloses all the limitations of claim 1.  Furthermore, in the modified invention, the suture is passed through meniscus a single time because Johnson discloses that the suture is passed through the tissue a single time.  However, neither Murray nor Johnson discloses that suture is passed from the inferior side of the meniscus to the superior side of the meniscus.  Since Murray’s suture is passed between the inferior side and the superior side of the meniscus, there are finite number of ways or only two ways that the suture passes the meniscus/tissue (e.g. passing from the inferior side to the superior side or passing from the superior side to the inferior side).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to try to modify the method of Murray in view of Johnson to pass the suture from the inferior side of the meniscus to the superior side from a finite number of ways with a reasonable expectation of success of properly suturing the meniscus for repairing the meniscus.
Regarding claims 6 and 7, the modified method of Murray in view of Johnson further includes inserting the suture passer into the patient's knee to minimally invasively approach the meniscus from the apex of the meniscus comprises: positioning a first jaw (Johnson, 12, Figs. 6-9) of the suture passer on the superior side of the meniscus between a superior meniscus surface and a femur and a second jaw (Johnson, 11, Figs. 6-9)  of the suture passer between an inferior meniscus surface and a tibia, on the inferior side of meniscus; extending and retracting a tissue penetrator (Johnson, 42 with 32, Figs. 6-9) between the first and second jaws to pass the suture 
Regarding claims 10 and 11, the modified method of Murray in view of Johnson further includes that passing the suture between the inferior side and the superior side of the meniscus to form the suture into the loop around the apex, the inferior and superior sides of the meniscus comprises extending a tissue penetrator (42 with 32, Figs. 6-9) of the suture passer from the inferior side to the superior side of the meniscus (Johnson, Figs. 6-9) and retracting the tissue penetrator of the suture passer from the superior side to the inferior side of the meniscus (Johnson, Figs. 6-9).
Claims 12 and 13, the modified method of Murray in view of Johnson includes knotting the suture to close the loop comprising knotting the suture to close the loop at the apex of the meniscus along the inferior and the superior sides of the meniscus (Murray, Fig. 36 and/or Johnson, Fig. 9 and Col. 1, lines 46-50).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Pub. No.: 2004/0059416) in view of Bourque et al. (US Pub. No.: 2005/0288690)
Regarding claims 17 and 18, Murray discloses a minimally invasive method of repairing a meniscus of a patient’s knee, the method comprising: passing a suture (110, Fig. 36) vertically through the meniscus between an inferior surface and a superior surface of the meniscus to form the suture into a loop (loop formed by the suture, Fig. 36) around the apex, the inferior and the superior surfaces of the meniscus (Fig. 36 and Para. [0145]); and knotting the suture to close the loop (Fig. 36 and see enlarged view 
Bourque teaches, in the same field of endeavor (tissue repair), a method comprising: inserting a suture passer (10, Figs. 1-18) through a cannula (224, Fig. 15) and into the patient’s target tissue (300, Figs. 16 and 17) to minimally invasively approach the tissue from an end/edge of the tissue near the repair site (Figs. 16 and 17), so that a first jaw (20, Figs. 7 and 16) of the suture passer is on a superior surface of the tissue and a second jaw (18, Figs. 7 and 16) of the suture passer is on an inferior surface of the tissue (Figs. 16 and 17), wherein the first jaw is pivotally attached to an elongate body of the suture passer (Fig. 7 and Para. [0047]) and positioned over the superior surface of the tissue (Figs. 16 and 17) and the second jaw is axially extended under the inferior surface of the tissue (Figs. 16 and 17); passing a tissue penetrating member (32, Fig. 17) releasably holding a suture (222, Figs 17 and 18); releasing the suture from the tissue penetrator by retracting the tissue penetrating member into one of 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Murray to include inserting a suture passer through a cannula and into the patient’s target tissue to minimally invasively approach the tissue (e.g. meniscus) from an end/edge of the tissue near the repair site, so that a first jaw of the suture passer is on a superior surface of the tissue and a second jaw of the suture passer is on an inferior surface of the tissue, wherein the first jaw is pivotally attached to an elongate body of the suture passer  and positioned over the superior surface of the tissue  and the second jaw is axially extended under the inferior surface of the tissue; passing a tissue penetrating member releasably holding a suture; releasing the suture from the tissue penetrator by retracting the tissue penetrating member into one of the first or second jaw; and withdrawing the suture passer through the cannula with the tissue penetrator member retracted to form the suture into a loop as taught by Bourque in order to facilitate/help the passing and/or guiding of the suture along with the needle through the tissue (Bourque, Para. [0055]).  In the modified method, the suture passer is inserted into the patient’s knee from the apex of the meniscus because the Murray discloses that the meniscus tear is located near the apex of the meniscus of a patient’s knee and Bourque discloses that suture passer is inserted from an end/edge of the tissue near the repair site.
Regarding claim 18, Murray in view of Bourque discloses all the limitations of claim 17 as taught above but does not specifically disclose that suture is passed from 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-15, 17, and 18 have been considered but are moot in view of new ground(s) of rejection.
Conclusion                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/Primary Examiner, Art Unit 3771